Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 1 of 13

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

 

 

X

CHAD STANBRO, :

Plaintiff,  20-cv-1591(KMK)

-against- ;
CORRECTION OFFICER NADYA PALOU, ‘
CORRECTION OFFICER RAYMOND DEAL, ; Consolidated for Purposes of Discovery
CORRECTION OFFICER KRISTOFER > with:
LEONARDO, CORRECTION OFFICER RICHARD :
LANDRY, CORRECTION NURSE GARY :
PAGLIARO and CORRECTION SERGEANT :
ENRIQUE TORRES, :

Defendants. :

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHAD STANBRO, :

Plaintiff, > 19-cv-10857(KMK)

-against- : STIPULATION OF

; CONFIDENTIALITY AND
WESTCHESTER COUNTY HEALTH CARE : PROPOSED PROTECTIVE
CORPORATION, WESTCHESTER MEDICAL : ORDER
CENTER, FRANK WEBER and JOHN FULL,
Defendants. :

 

WHEREAS discovery herein may include the production of information and/or documents
that (a) contain highly sensitive information, policies, procedures or other matters that, if disclosed,
could jeopardize correctional or institutional safety, security or good order, or (b) contain
information that is confidential under state or federal law;

IT IS HEREBY STIPULATED AND AGREED that:

1. The term “document” as used herein is defined to be synonymous im meaning and

 

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 2 of 13

 

 

equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a) and Rule
26.3(c)(2) of the Local Civil Rules of this Court.

2. The parties may designate as confidential documents produced from the records of
the New York State Department of Corrections and Community Supervision (“DOCCS”) and the
New York State Office of Mental Health (“OMH”) and the information contained therein, the
disclosure of which the parties, DOCCS, or OMH believe would jeopardize correctional or
institutional safety, security or good order, which contain personal or identifying information of
DOCCS, OMH or Westchester Medical Center (“WMC”) employees, inmates and/or other non-
parties, and/or which contam information that is confidential under state or federal law, and which
shall be referred to hereafter as “Confidential Material.”

3. Confidential Material shall be treated as confidential and not disclosed, except to
the extent provided in this Stipulation of Confidentiality and Protective Order or as otherwise
ordered by the Court.

4, Access to the Confidential Materia] shall be limited to:

a. Counsel for Plaintiff:

b. Counsel for Defendants;

c, Employees and independent contractors of the respective counsel for Plaintiff
or Defendants who have direct functional responsibility for the preparation or trial of this action,
or any appeal thereof;

d. The parties’ prospective or retained experts and consultants, to the extent
deemed necessary to the conduct of this litigation by the respective counsel for Plamtiff or
Defendants, except that, prior to any such person being given access to the Confidential Material,

that person shall be given a copy of this Stipulation of Confidentiality and Protective Order and

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 3 of 13

 

 

shall execute the Certification annexed hereto;

e. Individual employees of DOCCS, OMH, and WMC, to the extent that such
individual employees would have access to the Confidential Material as part of ther employment
with DOCCS, OMH or WMC;

f. Any other person who was an author, sender, addressee, designated recipient,
or source of the Confidential Material;

g. Court reporters, to the extent deemed necessary for the conduct of this litigation
by the respective counsel for Plaintiff or Defendants;

bh. The Court and supporting personnel,

i. All deposition or trial witnesses in these actions, including counsel for such
witnesses, to the extent that Confidential Material is reasonably believed or expected to relate to
the witnesses’ testimony except that, prior to any such person being given access to the
Confidential Material, that person shall be given a copy of this Stipulation of Confidentiality and
Protective Order and shall execute the Certification annexed hereto; and

j. Defendants, to the extent that the document is directly relevant to the claims or
defenses in these actions.

5, Unless provided by the Court or consented to in writing by Defendants, Plamtiff”s
counsel may not provide a copy or allow a copy of any Confidential Material to be given to
Plaintiff, Plaintiffs counsel may show and discuss Confidential Material with Plaintiff to the
extent necessary to prepare for the litigation of these Actions.

6. For Confidential Material that contains sensitive information and/or identifying
personal information pertaining to Defendants, current or former employees of DOCCS, OMH or

WMC, and/or third-parties, counsel may designate such information “Highly Confidential” A

 

 
 

Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 4 of 13

 

 

designation of “Highly Confidential’ means that it is for “attorneys’ eyes only” and shall not be
released or disclosed in any manner to any other person, inchiding Plaintiff, who do not fall under
Paragraph 4(a) ~-(j). Plaintiff's counsel may not show or discuss Highly Confidential Material with
Plaintiff.

7. All transcripts of depositions taken in these Actions will be treated as Highly
Confidential Material in their entirety for thirty (30) days after a full and final copy of the
deposition transcript is provided to adverse counsel by the party taking the deposition. During that
thirty (30) day period, any party may designate as Confidential or Highly Confidential Material
any portion of the transcript, by page and line, and any deposition exhibits related to the subject
areas described in paragraph 2 and 6 herein, and such designation must be provided to all counsel
in writing to be deemed effective. Any portion of the deposition transcript or exhibits not so
designated during the thirty (30) day period will not be treated as Confidential or Highly
Confidential Material.

8. To the extent counsel obtained copies of documents described m paragraphs 2 or 6
herein prior to the date of this Agreement and may have disclosed them or their contents to others,
it shail not be deemed a violation of this Stipulation and Protective Order, but such documents and
information shall be treated hereafter as Confidential or Highly Confidential Material, except for
the documents identified in Addendum A, attached hereto.

9. Notwithstanding the treatment as Confidential or Highly Confidential Material of
personnel, health care or mental health care records that contain personally identifiable information
concerning any employee of DOCCS, OMH or WMC, or any inmate who is or was in the custody
of DOCCS, it is understood that the names of family members, residence addresses, employee

insurance information, Social Security numbers, and/or Department Identification Numbers

 

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 5 of 13

 

 

(“DIN”) of any employee or third party who has not provided DOCCS, OMH or WMC with a duly
executed authorization permitting disclosure of such information shall be redacted from
documents. Nothing herein will be deemed a waiver of any parties’ objections to producing health
care, mental health care or employment records in this action.

10. Confidential or Highly Confidential Material may be disclosed pursuant to an order
of a court, administrative agency or tribunal with actual or apparent authority over the parties,
provided, however, that, in the event that counsel intends to produce documents containing
Confidential or Highly Confidential Material or that contain Confidential or Highly Confidential
Material obtained from such documents in response to such an order, counsel shall serve notice of
such order upon all counsel, identifying by Bates numbers (if applicable) the documents it intends
to produce, not less than ten (10) business days prior to the production thereof, to give all counsel
the opportunity to seek a protective order against such production.

11. Except as provided for in paragraph 5 herem, consented to in writing by
Defendants’ counsels), and ordered by the Court, and notwithstanding any other term or provision
contained in this Stipulation and Protective Order, Confidential or Highly Confidential Materia!
shalt not be released or disclosed in any manner to any person who is known to be, or to have been,
an inmate in the custody of DOCCS.

12. Inthe event that a party intends to file with the Court in this action any papers that
attach or enclose documents containing Confidential or Highly Confidential Material produced
pursuant to this Stipulation and of Confidentiality and Protective Order or that contain Confidential
or Highly Confidential Material obtained from such documents, including deposition transcripts,
that party shall consult and comply with the instructions for filing documents under seal, as set

forth in: (D Section 6 of the Court’s Electronic Filmg Rules & Instructions, (ii) the Court’s Local

 

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 6 of 13

 

 

Rules for filing sealed records; (iii) the Individual Rules and Practices of Judge Kenneth M. Karas,
or any Judge to which the matter is assigned; and (iv) any Order of the Court, and file those
materials under seal based upon the producing party’s designation. Any party filing a motion or
other papers with the Court under seal shall also publicly file a redacted copy of the same that
redacts only the Confidential or Highly Confidential Material, or reference thereto, and does not
redact text that in no material way reveals the Confidential or Highly Confidential Material.

13. Unless otherwise provided by the instructions as set forth in Paragraph 12, when
fling court papers under seal, such papers or documents must be labeled “File under seal” and
shall be filed only in sealed envelopes on which shall be endorsed the caption and Civil Action
number of this action and a statement substantially in the following form:

This envelope contains Confidential or Highly Confidential Material,
The envelope shall not be opened nor the contents therein displayed
or revealed, other than to the Court, except by Order of the Court.

14. No person receiving or reviewing Confidential or Highly Confidential Material
pursuant to this Stipulation of Confidentiality and Protective Order shall disclose or discuss such
Confidential or Highly Confidential Material in any manner, written or oral, to or with any person
who is not entitled to receive such Confidential or Highly Confidential Information pursuant to
this Stipulation of Confidentiality and Protective Order.

15. The Confidential or Highly Confidential Material shall not be disclosed in open
court without first affording all counsel an opportunity to contest disclosure and/or admissibility
of the Confidential or Highly Confidential Information.

16. Ifa party objects to the designation of any document as Confidential or Highly
Confidential Material, such party shall state such objection in writing to the counsel for the party
that designated the Confidential or Highly Confidential Material Counsel shall in good faith

attempt to resolve such conflict. If the conflict cannot be resolved among counsel, the objecting

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 7 of 13

 

 

party shall, within thirty (30) days of the initial objection, request the Court to remove the
designation. Any disputed documents shall be treated as Confidential or Highly Confidential
Material until the parties resolve the conflict or the Court issues its ruling regarding the conflict.

17. Nothing herein shall be deemed to waive any applicable privilege. Pursuant to Fed.
R. Evid. 502(d), no privilege or protection is waived by disclosure connected with this lawsuit, nor
is any such disclosure a waiver in any other federal! or state proceeding, and any disclosed material
is subject to return to the producing party (“clawback”) on demand without any obligation on the
part of the producing party to demonstrate compliance with Fed. R. Evid. 502(b)(1)-(3) relating to
inadvertent disclosure.

18. The production of privileged or work-product protected documents, electronically
stored information, or information, whether inadvertent or otherwise, is not a waiver of the
privilege or protection from discovery in this case or in any other federal or state proceeding.

19. An inadvertent failure to designate Confidential or Highly Confidential Material as
confidential may be corrected by supplemental written notice given as soon as practicable.

20. If a disclosmg party makes a claim of inadvertent disclosure, the receiving
party(ies) shall, within five business days, return or destroy all copies of the madvertently disclosed
information, and provide a certification of counsel that all such information has been returned or
destroyed. A receiving party may move the Court for an order compelling production of the
inadvertently disclosed information. The motion shall be filed under seal and shall not assert as a
ground for entering such an order the fact or circumstances of the inadvertent production.

21, Confidential or Highly Confidential Material produced pursuant to the terms of this
Stipulation of Confidentiality and Protective Order shall be used by the receiving party solely for

the purposes of this action and solely to the extent necessary for the litigation of this action,

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 8 of 13

 

 

includmg any appeals thereof.

22. Within thirty (30) days of the conclusion of these Actions, counsel shall either
return to the producing party’s counsel all Confidential or Highly Confidential Material, and any
copies thereof, in its custody, possession or control and any documents containmg Confidential or
Highly Confidential Information, in whole or in part, and any copies made therefrom, or shall
notify all counsel in writing that all such Confidential or Highly Confidential Information has been
destroyed.

23. Nothing in this Order shall foreclose the parties from separately negotiating and
agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

of Confidentiality and Protective Order and identified in paragraphs 2 and 6 herein.

SO STIPULATED AND AGREED:

   
 
 
 
   

Dated: January 1. 3021 Sivin & Miller, 4
Counsel for Pi

By:

 

Andrew Weiss

Glenn D. Miller
ldward Sivir
RI Weney Street, Suite 1400
New York, NY 10007

(212) 349-0300
aweiss@sivinandmiller.com
gmiller@sivinandmiller.com
esivin@sivinandmiller.com

 
   

Dated: January _, 2021 Ofeck & Hemze, LLP
Counsel for Defendant Raymond Deal

 
Case 7:19-cv-10857-KMK

Document 48 Filed 02/17/21 Page 9 of 13

 

 

 

Dated: January___, 2021

Feb
Dated: Jaguary Pp 2021

Dated: January ,2021

 

Mark F, Heinze

85 Main Street, Suite 204
Hackensack, NJ 07601
(201) 487-9900
markfheinze@gmail.com

Wilson, Bave, Conboy, Cozza & Cozza, PC

Counsel for Defendants Westchester County
Health Care Corporation, Westchester
Medical Center, and John Full

By:

 

William H. Bave, Jr.

2 William Street, 5 Floor
White Plains, NY 10601
(914) 686-9010
WHB@WBCCC.com

Rawle & Henderson LLP
Counsel for Defendant Frank Weber

   
 

 

By: Voie f f
Robert Anthony Fish “|
14 Wall Street, 27" Floor
New York, NY 10005
(212) 323-7070
rfitch@rawle.com

LETITIA JAMES

Attorney General

State of New York

Counsel for Defendants Kristofer Leonardo,
Richard Landry, Gary Pagliaro, and
Enrique Torres

 

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 10 of 13

 

Feo 3 ,202\

b
Dated: Jakuary 3 a0

re

Dated: January __, 2021

Dated: cone 2021

. nt CV *
By: | See
Mark. Heinze =~

85 Main Street, Suite 204
Hackensack, NJ 07601
(201) 487-9900
markfheinze@gmailcom

 

Wilson, Bave, Conboy, Coza & Cozza, PC
Counsel for Defendants Westchester County
Health Care Corporation, Westchester
Medical Center, aiid John Fail
OPE of
By: Cf io

vey,
Lib BON NY pO
’ Wiliam H. Have, Jr,
2 Wiliam Street, 5 Flor =
White Plains, NY 10601
(914) 686-9010
WHB@WBCCC. com

ae)

     
   

Rawle & Henderson LLP
Counsel for Defendant Frank Weber

By; ee nena tne nanan ee ieee
Robert Anthony Fitch

14 Wall Street, 274 Floor
New York, NY 10005

(212) 323-7070
rfitch@rawle.com

LETITIA JAMES

Attortey General

State of New York

Counsel for Defendants Kristofer Leonardo,
Richard Landry, Gary Pagliaro, and
Entique Torres

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 11 of 13

 

  

By: Sanna. (. us
ou . Deanna L. Collins
Assistant Attorney General
28 Liberty Street, 18 Floor
New York, N¥ 10005
Tek (212) 416-3906
Deanna.Collins@ag.ny. gov

 

SO ORDERED ,
Dated: at

WV sll.

Hon. Kenneth M. Karas
USDSI. sere

 

 

10

 

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 12 of 13

 

 

CERTIFICATION

I certify my understanding | that Confidential or Highly Confidential Discovery Material is
being provided to me pursuant to the terms and restrictions of the Stipulation of Confidentiality
and Protective Order in Stanbro v. Palou, et al.,No. 20-cv-1591(KMK) and Stanbro v. Westchester
County Health Care Corp. et al., No. 19-cv-10857(KMK), consolidated for purposes of discover
and currently pending in the United States District Court for the Southern District of New York. I
further certify that I have read the Stipulation of Confidentiality and Protective Order and agree to
be bound by it.

I understand that all provisions of the Stipulation of Confidentiality and Protective Order
restricting the communication or use of Confidential or Highly Confidential Discovery Material,
including but not limited to any notes or other transcriptions made of Confidential or Highly
Confidential Discovery Material therefrom, shall continue to be binding during the pendency of

and after the conclusion of this action.

Dated: |

 

~ SIGNATURE

 

‘PRINT NAME ©

 

 

ADDRESS

 

TELEPHONE #

 

 
Case 7:19-cv-10857-KMK Document 48 Filed 02/17/21 Page 13 of 13

 

 

ADDENDUM A
Counsel for Plaintiff and Defendants Sgt. Enrique Torres, Nurse Gary Pagliaro, Correction
Officer Kristofer Leonardo, and Correction Officer Richard Landry hereby stipulate and agree that
Paragraph 8 shall not apply to documents Plaintiff obtained prior to the entrance of this
Confidentiality Agreement, and produced in the litigation of these actions, as identified by Bates
(Plaintiff's DA Records) 1-109, and (Plaintiff's OS] Investigation) 1-501 insofar as Plaintiff agrees
to clawback those documents and reproduce them, with redactions discussed during counsels’ meet
and confers, and with the following confidentiality designations:
« (Plaintiff's DA Records) 1-3, 14, 26, 30-31, 34, 37-38, 41-42, 45-46, and 49 shall
be designated Confidential;
« (Plaintiff's DA Records) 15-20 shall be designated Highly Confidential;
« (Plaintiffs OSI Investigation) 1-5, 18, 21, 77-81, 84-85, 88-89, 150, 163-165, 185-
186, 222-224, 246, -248, 263-264, 305-306, 376-378, 413-415, 435-437 shall be
designated Confidential; and
e (Plaintiff's OSI Investigation) 173-175, 212, 214-219, 221, 236, 238-243, 245,

shall be designated Highly Confidential.

12

 
